Citation Nr: 1453619	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an increased rating for a lumbar spine disability, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney-at-Law

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran, through his representative, indicated in a July 2014 conversation with a Decision Review Officer at the RO, that the Veteran did not want to appear for a hearing.  The representative stated that a decision on the issue of an increased rating for a lumbar spine disability should be rendered as soon as possible.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran submitted a VA Form 9 received at the RO on September 16, 2014 appealing the issues of entitlement to an increased rating for a cervical spine disability, currently evaluated as 10 percent disabling; entitlement to a compensable evaluation for bilateral hearing loss; and TDIU.  The Veteran elected a hearing by videoconference technology.  Thus, such should be afforded on remand.

Additionally, a Social Security Administration inquiry in October 2012 by the RO seems to indicate that the Veteran is in receipt of benefits.  There is no indication that relevant records were requested.  Records from that agency should be obtained.  Id.; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

2.  Thereafter, the AOJ should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

3.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with applicable procedures.  If the Veteran concludes he no longer wants a hearing, he should notify the RO in writing.  The Veteran and his attorney should be provided notice of the time and place to report.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



